Title: To Thomas Jefferson from James Brown, 21 December 1789
From: Brown, James
To: Jefferson, Thomas



[Richmond] 21 Decem. 1789

Sundrys ⅌ the Waggons
No. 1. 1. 3. 11. 21. 22. 23B. 38. 40.B 41.
4.B 10J. 14B 37B.
A Large Trunk
A Middle Sized Do.
A Small Do.
A Portmanteau
A Case of Hats
TwoYams
4 Loaves Sugar
A Cask containing


1  Cheese 23½ ℔.
@  ⅙
£1.5.3



1  Pound Tea
17/6
17.6



6  ℔. Chocolate
⅓
7.6



12  ℔. Coffee
  1/9
1.1. 



3  Bottles Mustard
⅓
3.9



1  ℔. Pepper
  3/ 
3. 



2  Loaves Sgl.Refd Sugar
1.10 



2  “  Dble Rd. Do.
1.4  
£6.12.–


A Cannister Tea
3 Parcells Shoes
Six Codfish
No white Biscuit to be had in the present moment.
Sir
Above is a list of the articles now sent by the Waggons. No. 2. 5. 6. 7. 8. 9. 12. 13. 15. 16. 20 will go by water. No. 17. and 39 appears missing, a package No. 60 remains here which I presume is one of the Packages missing and that the Box sent to  Edmd. Randolph Esqr is probably the other. No. 19. will be reserved for Mr. Eppes and delivered to your Order. Not a Gloster Cheese to be had in town, have sent you a Wiltshire which I hope will please. With Respect I am Sir Your Obet Servt,

James Brown


Mr. Donald begs to be remembered to you. The Biscuit and a Cask Cyder, if to be had, will go by next opportunity. Should any Salt be wanted, you will please write me.

